DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 2/10/2021 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. § 112 previously set forth in the Final Office Action mailed 10/29/2020, but introduces new rejections under 35 U.S.C. § 112; there is no antecedent basis for the new claim limitation “the aircraft of the IFEC system” in independent claims 1, 11, 16.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejection of 10/29/2020 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with VINAY SATHE on 2/11/2021.

The application has been amended as follows: 

1. (Currently Amended) An in-flight entertainment and communications (IFEC) system for streaming vehicle operational parameters from vehicle subsystems of a vehicle, the IFEC system comprising: 
a vehicle subsystems interface defining a node of a vehicle data bus, the vehicle subsystems being connectible to the vehicle subsystems interface over the vehicle data bus to transmit vehicle operational parameters thereto as a raw stream of chronologically sequenced data elements; 
a data storage device; 
a recording controller connected to the data storage device and to the vehicle subsystem interface to receive vehicle operational parameters therefrom, the recording controller including a dynamic variable filter selectively passing a filtered data stream of vehicle operational parameters derived from the raw stream to the data storage device for storage thereon, the dynamic variable filter being defined by one or more filter parameters that are based on whether the vehicle is communicating with the remote monitoring station or undergoing ground-based maintenance; 
a network interface in communication with a remote monitoring station over a data communications link; and 
a vehicle parameter streaming server connected to the data storage device and to the network interface, the filtered data stream of vehicle operational parameters being retrieved from the data storage device for transmission to the remote monitoring station, and the filtered data stream comprising a reduction in an amount of data associated with the vehicle operational parameters compared to the amount of data in the raw stream, 
wherein the data storage device stores multimedia content data in addition to storing the filtered data stream of vehicle operational parameters, 

wherein a filter adjustment command is received at the IFEC system and the network interface from the remote monitoring station based upon a detection of certain eventful avionics data that warrants closer monitoring, the certain eventful avionics data being reported from first and second aircrafts that are operating in a region that is within a distance threshold of the vehicle , 
wherein the filter adjustment command is determined without taking into consideration, or by weighting less, eventful avionics data from a third aircraft that is operating outside the region; 
wherein the filter adjustment command revises the one or more filter parameters, and adjusts thresholds for when data is reported, a frequency of data acquisition, sampling, or reporting.

11. (Currently Amended) An in-flight entertainment and communications (IFEC) system of an aircraft configured to stream vehicle operational parameters from avionics systems connected thereto, the IFEC system comprising: 
an avionics interface defining a node of an avionics bus, the avionics systems being connectible to the avionics interface over the avionics bus to transmit aircraft operational parameters thereto as a raw stream of chronologically sequenced data elements; 
a data storage device; 
a network interface in communication with a remote monitoring station over a network; and 
a data processor connected to the avionics interface and the network interface, the data processor being receptive to the aircraft operational parameters from the avionics interface and applying a variable filter selectively passing a filtered data stream of aircraft operational parameters derived from the raw stream to the data storage device for storage thereon, the variable filter being 
wherein the data storage device stores multimedia content data in addition to storing the filtered data stream of aircraft operational parameters, and 
wherein the network interface transmits the multimedia content data to one or more terminals in the aircraft in addition to transmitting the filtered data stream to the remote monitoring station, 
wherein the network interface transmits the multimedia content data to one or more terminals in the vehicle in addition to transmitting the filtered data stream to the remote monitoring station, 
wherein a filter adjustment command is received at the IFEC system and the network interface from the remote monitoring station based upon a detection of certain eventful avionics data that warrants closer monitoring, the certain eventful avionics data being reported from first and second aircrafts that are operating in a region that is within a distance threshold of the vehicle , 
wherein the filter adjustment command is determined without taking into consideration, or by weighting less, eventful avionics data from a third aircraft that is operating outside the region; 
wherein the filter adjustment command revises the one or more filter parameters, and adjusts thresholds for when data is reported, a frequency of data acquisition, sampling, or reporting.

16. (Currently Amended) A non-transitory computer readable medium connected to an in-flight entertainment and communications (IFEC) system of an aircraft and including instructions executable by 
instructions for receiving avionics data generated by the one or more avionics systems from an avionics interface to which the one or more avionics systems are connected, the avionics data being received as a stream of chronologically sequenced data elements; 
instructions for generating one or more onboard filter parameters based upon an analysis of flight conditions derived from the avionics data; 
instructions for applying a variable filter to the stream of avionics data to generate a filtered avionics data stream, the variable filter being based upon the one or more onboard filter parameters that are based on whether the aircraft is communicating with a remote monitoring station or undergoing ground-based maintenance; and 
instructions for transmitting, using a network interface, the filtered avionics data stream from a data storage device on the IFEC system to the remote monitoring station, the filtered avionics data stream comprising a reduction in an amount of the avionics data compared to the amount of avionics data in the stream of avionics data, 
wherein the data storage device stores multimedia content data in addition to storing the filtered avionics data stream, and 
wherein the network interface transmits the multimedia content data to one or more terminals in the aircraft in addition to transmitting the filtered avionics data stream to the remote monitoring station, 
wherein the network interface transmits the multimedia content data to one or more terminals in the vehicle in addition to transmitting the filtered data stream to the remote monitoring station, 
wherein a filter adjustment command is received at the IFEC system and the network interface from the remote monitoring station based upon a detection of certain eventful avionics data that vehicle , 
wherein the filter adjustment command is determined without taking into consideration, or by weighting less, eventful avionics data from a third aircraft that is operating outside the region; 
wherein the filter adjustment command revises the one or more filter parameters, and adjusts thresholds for when data is reported, a frequency of data acquisition, sampling, or reporting.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “wherein a filter adjustment command is received at the IFEC system and the network interface from the remote monitoring station based upon a detection of certain eventful avionics data that warrants closer monitoring, the certain eventful avionics data being reported from first and second aircrafts that are operating in a region that is within a distance threshold of the vehicle, wherein the filter adjustment command is determined without taking into consideration, or by weighting less, eventful avionics data from a third aircraft that is operating outside the region; wherein the filter adjustment command revises the one or more filter parameters, and adjusts thresholds for when data is reported, a frequency of data acquisition, sampling, or reporting”.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441